EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with David Rodack on 11/12/2021.

The application has been amended as follows:

Please replace all claims with the following claims.

1. (currently amended) A method performed by one or more processors, the method comprising:
receiving information about tissue or cell areas of a single digital pathology image; and
visually representing each of the tissue or cell areas as a proportion of all of the tissue or cell areas using one or more respective nested, interactive areas located entirely ,
wherein for plural tissue areas, further comprising visually representing each of the tissue areas or cell content percentages with a respective one of the nested areas and associating each of the nested areas with a respective color, wherein the color used for one of the nested areas is a staining color that is different than the color used for another of the nested areas, 
wherein said method further comprising:
visually presenting an annotation associated with each of the colored nested areas, the annotation indicating a tissue type or cell type, wherein each of the annotations are part of a legend for the visual representations; and 
presenting information about each of the tissue areas responsive to receiving a user input corresponding to one or more of the nested areas, wherein presenting the information comprises presenting hierarchical information within a selected nested area.

2-6 (cancelled)

7. (currently amended) The method of claim 1, wherein the user input comprises one of a single input or a hovering input.

8. (cancelled)
 
1, wherein presenting the information comprises presenting additional user interface options.

10. (original) The method of claim 1, further comprising visually representing tissue or cell content information within one or more of the nested areas.

11. (original) The method of claim 10, wherein visually representing the content information comprises using symbols, shapes, patterns, text, numerals, colors, or alphanumerics.

12. (original) The method of claim 1, further comprising repeating the visual representation for information about tissue areas received respectively for a plurality of digital pathology images.

13. (currently amended) A system, comprising: a display device; a memory comprising instructions; and one or more processors configured by the instructions to: receive information about tissue or cell areas of a single digital pathology image; and visually represent, on the display device, respective tissue or cell areas as a proportion of all detected tissue or cell areas of the single digital pathology image using respective nested, interactive areas located entirely within a single area, the nested areas proportional to the respective proportions of the tissue areas, wherein for plural tissue areas, further comprising visually representing each of the tissue areas or cell content percentages with a respective one of the nested areas and associating each of the nested areas with a respective color, wherein the color used for one of the nested areas is a staining color that is different than the color used for another of the nested areas, 
wherein said method further comprising:
visually presenting an annotation associated with each of the colored nested areas, the annotation indicating a tissue type or cell type, wherein each of the annotations are part of a legend for the visual representations; and 
presenting information about each of the tissue areas responsive to receiving a user input corresponding to one or more of the nested areas, wherein presenting the information comprises presenting hierarchical information within a selected nested area.

14 – 15 ( cancelled)

16. (currently amended) The system of claim 13, 

17. (currently amended) The system of claim 13 

additional user interface options.

18. (original) The system of claim 13, wherein the one or more processors are further configured by the instructions to visually represent, on the display device, tissue or cell content information using symbols, shapes, patterns, text, numerals, colors, or alphanumerics within one or more of the areas.

19. (original) The system of claim 13, wherein the one or more processors are further configured by the instructions to repeat the visual representation for information about tissue or cell areas received respectively for a plurality of digital pathology images.

20. (currently amended) A non-transitory, computer readable storage medium comprising instructions that, when executed by one or more processors, cause the one or more processors to:

represent, for a visualization, respective tissue or cell areas as a proportion of all detected tissue or cell areas of a single digital pathology image using respective nested, interactive areas located entirely within a single area, the nested areas proportional to the respective proportions of the tissue areas, wherein for plural tissue areas, further comprising visually representing each of the tissue areas or cell content percentages with a respective one of the nested areas and associating each of the nested areas with a respective color, wherein the color used for one of the nested areas is a staining color that is different than the color used for another of the nested areas, 
wherein said method further comprising:
visually presenting an annotation associated with each of the colored nested areas, the annotation indicating a tissue type or cell type, wherein each of the annotations are part of a legend for the visual representations; and 
presenting information about each of the tissue areas responsive to receiving a user input corresponding to one or more of the nested areas, wherein presenting the information comprises presenting hierarchical information within a selected nested area.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 13 and 20, Song et al. (US Publication 2020/0394796) teaches a method performed by one or more processors, the method comprising:
receiving information about tissue or cell areas of a single digital pathology image (figure 1, paragraph 0038); and
visually representing each of the tissue or cell areas as a proportion of all of the tissue or cell areas using one or more respective nested, interactive areas located entirely within a single area, the nested areas proportional to the respective proportions of the tissue or cell areas (figure 8, paragraph 0051 and 0052).

Beck et al. (U.S. Patent 10,650,520) teaches a method performed by one or more processors, the method comprising: receiving information about tissue or cell areas of a 

Reza Nabi ("A Service Oriented Crop Profitability Simulator realizing with Web Services", published on May 2010, 147 pages) teaches a method performed by one or more processors, the method comprising: 
receiving information about SLOC areas of a single digital SLOC image; and visually representing each of the SLOC areas as a proportion of all of the SLOC areas using one or more respective nested, interactive areas located entirely within a single area, the nested areas proportional to the respective proportions of the SLOC areas wherein SLOC areas shown as percentage as legend next to the SLOC image (page 124, figure 10.3.1).

Lange et al. (U.S. Patent 9,589,172) teaches pathology image analysis tool wherein tissue areas displayed along with breakdown of the percentage by category (figure 7).

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least 
“A method performed by one or more processors, the method comprising:
receiving information about tissue or cell areas of a single digital pathology image; and
visually representing each of the tissue or cell areas as a proportion of all of the tissue or cell areas using one or more respective nested, interactive areas located entirely within a single area, the nested areas proportional to the respective proportions of the tissue or cell areas,
wherein for plural tissue areas, further comprising visually representing each of the tissue areas or cell content percentages with a respective one of the nested areas and associating each of the nested areas with a respective color, wherein the color used for one of the nested areas is a staining color that is different than the color used for another of the nested areas, 
wherein said method further comprising:
visually presenting an annotation associated with each of the colored nested areas, the annotation indicating a tissue type or cell type, wherein each of the annotations are part of a legend for the visual representations; and 
presenting information about each of the tissue areas responsive to receiving a user input corresponding to one or more of the nested areas, wherein presenting the information comprises presenting hierarchical information within a selected nested area.” when interpreted as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175